Citation Nr: 1723233	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-42 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating for a right knee sprain, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for a left ankle sprain, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for chronic residuals of a fracture of the left little finger, middle phalanx, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to April 1996 and from September 2004 to November 2005.

This case comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In its decision, the RO denied requests for increased ratings for the service-connected disabilities listed above.  The Veteran timely appealed that decision.

On May 12, 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this case for further development in February 2013 and June 2016.
 
The issues of increased ratings for a right knee sprain and for chronic residuals of a fracture of the left little finger, middle phalanx, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the relevant appeal period, the Veteran's chronic ankle sprain was not manifested by ankylosis, malunion of the os calcis or astragalus or astragalectomy.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a rating in excess of 20 percent rating for the Veteran's left ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to his claim for an increased rating for his service-connected left ankle disability, the AOJ provided the required notice in a letter to the Veteran dated August 2009.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

The RO arranged for an examination of the Veteran's left ankle in August 2010.  In his hearing testimony and written statements, the Veteran criticized the thoroughness of the August 2010 VA examination.  Partly for that reason, the Board remanded the case for a new examination, which took place in May 2013.  In November 2015, the Veteran, through his authorized representative, claimed that his service-connected disabilities had worsened in severity since the May 2013 examination.  Accordingly, the Board remanded the case for yet another examination, which took place in November 2016.  

When evaluating the severity of certain disabilities, including disabilities of the ankle, which are rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims recently decided that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing . . . ."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Having reviewed the November 2016 VA examination report, it is not clear whether the examiner tested the range of motion in the Veteran's left ankle on both active and passive motion, in weight bearing and nonweight-bearing.  Nevertheless, under the circumstances of this case, the failure to do so was harmless error.  For the entire relevant appeal period, the Veteran has been assigned a 20 percent disability rating for his left ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the highest disability rating provided by the schedule for limited motion of the ankle.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272.

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion in the relevant joint. Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  In this case it is clear from the examination report and other evidence that the Veteran does not have ankylosis of the left ankle, and there is no allegation or suggestion of such.  For these reasons, the November 2016 VA ankle examination, together with the other evidence, is adequate to decide the Veteran's left ankle increased rating claim.  

As the Veteran has not identified additional evidence pertinent to the increased rating issue and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.

II.	Increased Rating for the Left Ankle

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). 

The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The Veteran is rated under Diagnostic Codes 5010-5271 for his right ankle disability.  The Board notes that hyphenated codes are used when a rating under one diagnostic code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The rating criteria for limited motion of the ankle are listed in Diagnostic Code 5271.

Diagnostic Code 5271 authorizes a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion of the ankle. 38 C.F.R. § 4.71a (2014).  This diagnostic code does not provide for a rating in excess of 20 percent.  

While the rating schedule itself does not provide any additional guidance as to what constitutes "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2014).

Diagnostic Code 5270 authorizes a 30 percent rating for ankylosis of the ankle when plantar flexion is between 30 and 40 degrees, or for ankylosis of the ankle when dorsiflexion is between 0 and 10 degrees.  A 40 percent rating is warranted when there is ankylosis when plantar flexion is greater than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

Other diagnostic codes pertinent to the ankle include the following: Diagnostic Code 5272 (ankylosis of the subastragular or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy). 

Analysis

In September 1993, during his active duty service, the Veteran sprained his left ankle.  Before he was discharged, he had arthroscopic surgery to repair torn tendons in the left ankle.  He was granted service-connected compensation for his left ankle in June 1996, shortly after the end of his first period of active duty service.  His current 20 percent rating has been in effect since September 2001.  

The Veteran filed the pending increased rating claim in January 2009.  The AOJ arranged for VA joints examination in August 2010.  The diagnosis was laxity of the anterior talofibular ligament with a bony fragment bone spur of the lateral malleolus of the left ankle.  The examiner noted left ankle pain, weakness, instability and abnormal motion.  The examiner's report indicates normal left ankle dorsiflexion (0 to 20 degrees) and reduced left ankle plantar flexion (0 to 30 degrees).  There was objective evidence of pain after repetitive motion, but no additional limitations after three repetitions.  According to the examiner, the disability prevented the Veteran from engaging in sports or exercise.  There were mild effects on his ability to do chores, shopping, recreation and travel.  The effects on the Veteran's occupation were significant.  

The second ankle examination took place in May 2013.  The diagnosis was left ankle sprain with an initial date of diagnosis of 1993 and degenerative joint disease of the left ankle with an initial date of diagnosis of 2010.  

At the time of the examination, the Veteran's complaints were of constant pain, stiffness, instability, swelling, giving way and feelings of weakness.  Left ankle plantar flexion was zero to 45 degrees, which is normal.  There was no objective evidence of painful motion.  Left ankle plantar dorsiflexion (extension) was zero to 20 degrees, which is also normal. However, for left ankle dorsiflexion, objective evidence of painful motion began at 15 degrees.  The Veteran was able to perform repetitive use testing and there was no additional range of motion loss following repetitive use.  

According to the examiner, functional loss in the Veteran's left ankle consisted of pain on movement.  The Veteran experienced localized tenderness or pain on palpation of the soft tissue of the left ankle.  Muscle strength test results were normal in both ankles.  The result of a talar tilt test indicated laxity in the left ankle compared with the opposite side.  The examiner found that there was no ankylosis of the ankle, subtalar and/or tarsal joint.  

The examiner's report acknowledged the Veteran's history of arthroscopic or other ankle surgery, but indicated that the Veteran did not have residual signs or symptoms due to that surgery.  He had surgical scars, but none of them were painful or unstable.  The Veteran occasionally used a cane and a brace.  Imaging studies of the ankles were available, and they documented the presence of arthritis in the left ankle.  
The examiner indicated that the Veteran's ankle condition limited prolonged weightbearing and repetitive use activities.  Ambulation was limited to 200 feet or less than a quarter of one mile.  The Veteran avoided uneven terrain and could not climb steep slopes, run, jump, or climb ladders greater than two or three feet.  Prolonged standing was limited to 20 minutes.  

The examiner estimated that, during flare-ups, additional limitation of range of motion after repetitive use could amount to a loss of an additional 5 to 10 degrees of dorsiflexion.  

The most recent examination took place in November 2016.  The diagnoses were left ankle pain and instability and osteoarthritis of both ankles, also status post lateral left ankle anatomic reconstruction.  

During this examination, the Veteran reported flare-ups of the ankle, which lasted for up to 15 minutes and occur two or three times each week.  According to the Veteran, he can stand for 5 minutes and walk up to one quarter of a mile.

Range of motion test results indicated 20 degrees of left ankle dorsiflexion, which is normal, and slightly greater than normal plantar flexion (50 degrees).  The examiner noted that pain on examination resulted in functional loss.  There was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Likewise, there was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with his left ankle and there was no additional loss of function or range of motion after three repetitions.  

The examination was not conducted during a flare-up and did not confirm or disconfirm the Veteran's statements describing functional loss during flare-ups.  There were no additional contributing factors of disability in the left ankle.  
Muscle strength testing of the left ankle was normal and there was no muscle atrophy.  Likewise, there was no ankylosis.  According to the examiner, the Veteran frequently uses a brace.  
The examiner gave the following description of the functional impact of the Veteran's ankle disability: "Per Veteran's history, should limit standing to 5 minutes at a time and walking to 1/4 mile at a time.  Avoid heavy lifting of more than 10 pounds."  The examiner noted that the Veteran complained of pain at the extreme range of motion for bilateral dorsiflexion.  

For reasons that are unclear, the examiner provided a positive nexus opinion for the left ankle - i.e., that a current left ankle disability was related to active duty service.  However, the Veteran has already been granted service-connected compensation for that condition and today's decision concerns whether he is eligible for an increase in his level of compensation.

In addition to these examination reports, the Board has reviewed his VA treatment records during the relevant appeal period.  Most of these consist of progress notes from his treating podiatrist.  In January 2009, and regularly throughout the relevant appeal period, the Veteran received an injection for his left ankle pain.  In July 2010, the Veteran's podiatrist acknowledged continued left ankle instability.  The Veteran also had pain on palpation in the left ankle.  Later the same month, he experienced "a significant decrease in pain" following an injection.  The assessment was osteoarthritis of the left ankle "resolving."  An August 2010 VA podiatry note indicates that, "[the Veteran] states the injection from the last visit worked well."  There was less pain with dorsiflexion and plantar flexion of the ankle joint.

Later in August 2010, the podiatrist noted that pain had returned to the Veteran's left ankle.  A November 2010 note described chronic pain and multiple corticosteroid injections.  The Veteran told the podiatrist that he was limping.  The podiatrist noted ankle instability and palpable crepitus secondary to left ankle post-traumatic arthritis with normal muscle power.  

These are typical of the Veteran's VA podiatry notes.  As of September 2012, the Veteran continued receiving injections.  He presented "with stable ankle joint area but presents with pain at subtalar joint area secondary to post traumatic arthritis."  A podiatry note dated August 2016 indicated that an injection from the previous October only helped for one month.  The note indicated that custom orthotics did not help relieve an aching feeling in the left ankle.  

During his hearing testimony, the Veteran criticized the completeness of the August 2010 VA examination.  He said that the examiner "really didn't do anything at all but look at the ankle, see if I could go left or right, and whatever, if I could move it up and down."  According to the Veteran, the examiner also did not have the claims file with her.  And she only watched him take "a couple of steps . . . ."  As for the severity of his ankle symptoms, the Veteran said he was given special orthotics for his feet, but they do not help very much.  He also said that "if I take the wrong step, my um, my feet tend to - or my ankle will tend to roll to the left . . . ."  He also described pain, especially during bad weather.  He said that, "Every time I even take a few steps, I can really feel the pain shooting up from my ankle."  At the time of the examination, the Veteran was employed as a VA medical support assistant.  

In consideration of the Veteran's criticisms of the thoroughness of the relevant examiner, the Board has not assigned significant weight to the August 2010 VA examination report.  Nevertheless, the range of motion test results recorded in that report are more limited than the subsequent results collected in May 2013 and November 2016.  None of the results during any of the examinations meet the threshold for "marked" limited motion of the ankle described in VBA Manual M21-1, III.iv.4.A.3.k.  

Again, DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston, 10 Vet. App. at 85.  Throughout the appeal period, the Veteran's left ankle disability has been rated at 20 percent - the maximum rating potentially available based on limited motion of the ankle.  Accordingly, the regulations do not support the assignment of a rating higher than 20 percent based on pain, weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  

All three of the examination reports during the appeal period included findings that are inconsistent with left ankle ankylosis.  None of the VA podiatry notes indicate the presence of left ankle ankylosis and the Veteran himself has not asserted that he has experienced ankylosis of the left ankle at any time during the appeal period.  For these reasons, Diagnostic Code 5270 does not apply to this case.  
Moreover, as the record does not demonstrate ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy, Diagnostic Codes 5272, 5273, and 5274 do not apply.

The Board has also considered the rating criteria for scars, which provides a compensable rating for scars exceeding 6 square inches, or unstable or painful scars. 38 C.F.R. § 4.118, DC 7801-7804.  In this case, however, the Veteran has already been granted service connection for a left ankle scar, for which he has been assigned a noncompensable rating since June 2001.  To increase the rating assigned to the left ankle disability based on the scar would violate the Board's duty to avoid pyramiding.  See 38 C.F.R. § 4.14 (2016).

Finally, the Board has considered the doctrine of reasonable doubt.  But because the preponderance of the evidence is against the claim for an increased rating for his service-connected left ankle disability, the doctrine does not apply to this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  A comparison between his left ankle symptoms of the Veteran's left ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported painful motion, weakness and instability with respect to his left ankle; the Board finds that the ratings as stated contemplate fully the Veteran's symptoms and disability level.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The Board has considered the Veteran's instability of the ankle, but finds that the 20 percent disability evaluation assigned for marked disability manifested by limited motion fully reflects the overall disability picture presented by the Veteran.  To the extent that the criteria are not broad enough to encompass the symptomatology indicated by the lay and medical evidence, the Veteran did not claim, and the evidence does not reflect, that his left ankle disability has been the cause of marked interference with employment or frequent hospitalization.  The Veteran told the November 2016 VA examiner that he "can do his job, but is a little slower because of his [left] little finger pain."  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his lumbar spine disability, the Veteran has twelve service connected disabilities: (1) post-traumatic stress disorder (rated as 100 percent disabling); (2) sleep apnea (50 percent); 3) bilateral temporomandibular joint dysfunction (20 percent); 4) teres minor tendinopathy of the right shoulder (20 percent); 5) medial and lateral instability of the right knee (20 percent); 6) tinnitus (10 percent); 7) left shoulder labrum and biceps tear (10 percent); 8) left small finger fracture, middle phalanx (noncompensable); 9) left ankle scar (noncompensable); 10) right ear hearing loss (noncompensable); 11) eczema (noncompensable); and 12) erectile dysfunction (noncompensable).  The Veteran has submitted no statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.


ORDER

Entitlement to a disability rating in excess of 20 percent for service connected chronic left ankle sprain is denied.


REMAND

The Board remanded the claims for increased disability ratings for a right knee sprain and for chronic residuals of a fracture of the left little finger, middle phalanx, in June 2016, with instructions to arrange new examinations to ascertain their current severity.  When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The requested examinations took place in November 2016.  Like the ankle examination reports, the examination reports for the right knee and left middle finger include range of motion test results and it is not clear from those results whether they reflect active or passive motion, weight-bearing or non weight-bearing.  Unlike the 20 percent rating for his left ankle, the ratings currently assigned to the Veteran's right knee and little finger disabilities are not the maximum ratings potentially available based on limited motion.  Thus, the reasoning of Johnston v. Brown, 10 Vet. App. 80, does not apply to the right knee and little finger claims and the November 2016 examination reports for those disabilities are therefore inadequate.  See Correia, 28 Vet. App. at 169-70 ("Consequently, we are left with the inescapable conclusion that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.] § 4.59.")  

To obtain an adequate examination, the Board will remand the increased ratings for the right knee and left little finger.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since April 2015.

2. The Veteran should be scheduled for a VA orthopedic examination to ascertain the current severity of service-connected disabilities of the right knee and left little finger.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right knee and left little finger and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that all of the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


